This is a companion case with No. 5608, 185 So. 518, decided by us this day.
The suits were consolidated for trial. They involve parts of the same tract of land. The issues in the two cases being the same, to discuss this one would only be a repetition of our discussion and finding in suit No. 5608. The lower court rejected plaintiff's demands as it did in No. 5608.
Therefore, for the reasons assigned in cause No. 5608, styled W. L. Morris et al. v. S. T. Hankins et al., the judgment of the lower court is affirmed, with costs.